Case 17-16649-SMG Doc 120-2 Filed 10/27/20

GREGORY

FUNDING
PO BOX 25430
Portland, OR 97298

Loan rr Y 744 : SO Last Name: Dyotoeur
Property Address: _| oa) Trp Her ‘Bl vo!
Type of Damage: boot [interiok

Date of Damage: + l /ol.20 i]

Request for Funds

L of

Page 1 of 1

 

www.GregoryFunding.com

 

Correspondence Address:
PO Box 25430
Portland, OR 97298-0430

 

Fax: 866-712-5696

 

 

Contact: 866-712-5698
Hours of Operation Monday — Friday
6:30am - 6:00pm Pacific Time

 

request funds to

 

(Contractor) (Company)

start / continue / complete work for the property located at

 

(2V.21 Trtler Blre(

 

(circle one) (Property Address)

for (ladimie bedocet” . Please send $ IF, 367.¥ 7

(Owner)

This will leave a balance on the contract of $ O, . Once work is complete and contract is paid off

any liens again prope ill be released.
; 7 (0 [ iy /
Signed Date (le | D0aL

a
Print CHlod imp Docherr.

Please fax or mail this request to:

 

Gregory Funding

Its successors and/or assigns ATIMA
PO Box 25430

Portland, Oregon 97298

Fax: 866-712-5696

If you have any questions, please contact us at 866-712-5698.

Sincerely,

Gregory Funding

We are a debt collector and information you provide to us may be used to collect a debt. However, if you filed for bankruptcy, we respect any stay, modification or
discharge condition and this notice is given for regulatory compliance and information purposes only. If we are subject to a stay in your bankruptcy or you are receiving
this solely as successor in interest, this letter is not a demand for payment. If this debt is discharged under bankruptcy law or you are merely successor in interest, you
are not personally liable for the debt. According to the mortgage and within the limits of bankruptcy law, we retain our rights to enforce the mortgage lien against the

collateral property.

v5.0 09/01/2020 LTRO44 Page 4of 9

 
